Howell, J.
This suit is brought by plaintiff, widow of John Davis, deceased, residing at San Miguel, Portugal, herein represented by J. Riviere & Co. of New Orleans, as holder and owner of several mortgage notes, made by defendants to the order of, and endorsed in blank by, John Davis.
After default was taken, defendants excepted to the petition on the ground that Riviere & Co. were not authorized to bring suit in the name of plaintiff, and for answer averred that, on the face of the pleadings and notes, it is apparent that said notes belong to the succession of Davis, whose domicil was in Portugal, and plaintiff has no right to sue on them until she is recognized as the legal representative of her deceased husband, and'they further pleaded the prescription of five years.
Judgment was rendered in favor of plaintiff for a part of her demand, and as of nonsuit for the balance; from which defendants appealed.
Suit is brought, and judgment asked in the name of the plaintiff, Mrs. Davis, and the allegation that she is represented herein by her agents, J. Riviere & Co. in New Orleans, is not material, as it does not deprive the defendants of any defence, which they may have to the notes. The right of the attorney to institute the suit for plaintiff is not denied, and her allegation of the agency is binding on her; and besides, payment in good faith to the possessor, of a note, or bill, endorsed in blank, will discharge the debtor. C. C.. Art. 2141.
The pleadings and notes do not, in our opinion, show that the latter belong to the succession of John Davis, and require the plaintiff to be recognized as the representative thereof, before suing on them. She declares in her own right on notes endorsed in blank, and there is no evidence whatever to disprove or impeach her ownership. The acts of sale and mortgage introduced in evidence by the defendants themselves, show that they are indebted to any holder or owner of the notes.
There being no answer asking an amendment of the judgment, we cannot amend in favor of plaintiff as suggested in the brief.
Judgment affirmed, with costs.
Rehearing refused.